DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Reynolds (WO2016179199) substantially discloses the claimed solar tower system except for the particular molten salt being a chloride salt, and wherein at least one of the absorption tubes, the storage tank and the heat exchanger being made of an alloy as claimed in Claims 1, 8 and 11.
Choi (US20170067667) teaches a solar tower system (see 280) with a molten salt being a chloride salt (see para. 0014: “a eutectic binary mixture of MgCl.sub.2—KCl with a Mg metal additive as a corrosion inhibitor”). As mentioned in Applicant’s remarks at pg. 12, “Choi recognizes that if a components of a solar tower system can be made of a material which resists molten chloride salt corrosion then molten chloride salt can be used as the heat transfer medium in such a solar tower system.”
COUTURIER (WO2011154534) teaches a solar tower system (see 22, R1; Fig. 8) using molten salt (“…the transfer fluid is a liquid, such as liquid water, oil or molten salts.”) and further states: “The tubes 10 are also intended to withstand high temperatures and oxidation since they carry a fluid at high temperature. Preferably, the same material is chosen for the envelope and for the tubes, which simplifies manufacture. For temperatures below 700 ° C, the casing and tubes can be made of stainless steel. For higher temperatures, you can use refractory materials or nickel-based alloys. Among these materials, non-limiting examples include Inconel 600®, Inconel 800®, Inconel 617®, Haynes 230®, Haynes 120®.” (Bolding mine) In other words, COUTURIER teaches and makes obvious components of a solar tower system that can be made of a nickel-based alloy material which resists molten chloride salt corrosion such as those claimed in Claims 1, 8 and 11.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify REYNOLDS wherein the molten salt is a chloride salt and wherein at least one of the absorption tubes, the storage tank and the heat exchanger are made of an alloy which resists molten chloride salt corrosion (e.g. the alloys of Claims 1, 8 and 11) as taught and/or suggested by the combined teachings of CHOI and COUTURIER, since all of the references teach the use of molten salts in a solar tower system, it would have been obvious to one skilled in the art to substitute one molten salt for the other to achieve the predictable result of using said molten salt for solar-thermal energy capture and subsequent use in heat transfer applications; and since the use of a nickel-based alloy, such as claimed, would be capable of withstanding the high temperatures and oxidation experienced during operation of said solar tower system when said molten salt is a chloride salt. 
On page 9 of Applicant’s remarks (as well as in the declarations of Dr. James Keiser and Dr. Reinhard Effenberger), reference is made to a research article which discusses Inconel® 600 alloy. The rejections are not based on the use of Inconel® 600 but are instead based, in-part, on COUTURIER’s teaching that “For higher temperatures, you can use refractory materials or nickel-based alloys. Among these materials, non-limiting examples include Inconel 600®, Inconel 800®, Inconel 617®, Haynes 230®, Haynes 120®.” (Bolding mine) One skilled in the art would have found it obvious to try not-only all of the specifically listed nickel-based alloys (e.g. Haynes 230®, Haynes 120®) but also other readily available nickel-based alloys, e.g. Haynes 233TM, in order to discover a nickel-based alloy which provides satisfactory performance for at least one of the absorption tubes, the storage tank and the heat exchanger such that it would be capable of withstanding the high temperatures and oxidation experienced during operation of the solar tower system.
As discussed in this, and the previous, office action, Applicant’s specification states in the ‘Summary of the Invention’ section: “We provide a solar tower system in which the heat transfer media is a molten salt at a temperature greater than 650°C and the components that carry or hold the molten salt are made from commercially available alloys made by Haynes International and sold under the designations HR-120® alloy, 230® alloy and 233TM alloy.” 
COUTURIER teaches a solar tower system (see 22, R1; Fig. 8) using molten salt (“…the transfer fluid is a liquid, such as liquid water, oil or molten salts.”) and further states: “The tubes 10 are also intended to withstand high temperatures and oxidation since they carry a fluid at high temperature. Preferably, the same material is chosen for the envelope and for the tubes, which simplifies manufacture. For temperatures below 700 ° C, the casing and tubes can be made of stainless steel. For higher temperatures, you can use refractory materials or nickel-based alloys. Among these materials, non-limiting examples include Inconel 600®, Inconel 800®, Inconel 617®, Haynes 230®, Haynes 120®.” 
Therefore, COUTURIER teaches and/or suggests a solar tower system which uses the same type of alloy(s) as that disclosed & claimed by Applicant, namely: The alloy claimed in Claim 1 which covers the commercial alloy made and sold by Haynes International as HR-120® alloy. The alloy claimed in Claim 8 which covers the commercial alloy made and sold by Haynes International as 230® alloy. And the alloy claimed in Claim 11 which covers the commercial alloy made and sold by Haynes International as 233™ alloy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify REYNOLDS wherein at least one of the absorption tubes, the storage tank and the heat exchanger are made of an alloy as claimed in Claims 1, 8 and 11 as taught and/or suggested by COUTURIER, since such an alloy would be capable of withstanding the high temperatures and oxidation experienced during operation of said solar tower system.
In light of the discussion above, the declarations under 37 CFR 1.132 filed 07/15/2022 are insufficient to overcome the rejection of Claims 1-3, 5-6 and 8-13 rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (W02016179199) in view of Choi (US20170067667) and Couturier (W0201154534); the rejection of Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Choi and Couturier and in further view of Scott (GB2543084 A); and the rejection of Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Choi as set forth in the last Office action because:  It includes statements which amount to an affirmation that the affiant has never seen the claimed subject matter before. This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof. See MPEP § 716.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over REYNOLDS (WO 2016179199 A1) in view of CHOI (US 20170067667 A1) and COUTURIER (WO 2011154534 A1).
Regarding Claim 1, REYNOLDS discloses a solar tower system of the type having absorption tubes (see 104; see also para. 0035: “plurality of tubes (not shown) inside the receiver 104”; see also 1706), a storage tank (112/114) and a heat exchanger (308) all of which contain a molten salt heat transfer media (see claim 15) having a temperature greater than 650°C (see para. 0001: “In the central receiver system, an HTF is heated to about 500-800 °C (930-1480 °F).”) and the molten salt is in contact with interior surfaces of the absorption tubes, a storage tank and a heat exchanger (the molten salt is circulated through the absorption tubes, storage tank and heat exchanger).

    PNG
    media_image1.png
    564
    1334
    media_image1.png
    Greyscale

REYNOLDS does not disclose the molten salt being a chloride salt, at least one of the absorption tubes, the storage tank and the heat exchanger being made of an alloy that contains in weight percent 25% to 45% nickel, 12% to 32% chromium, 0.1% to 2.0% columbiurm, up to 4.0% tantalum, up to 1.0% vanadium, up to 2.0% manganese, up to 1.0% aluminum, up to 5% molybdenum, up to 5% tungsten, up to 0.2% titanium, up to 2% zirconium, up to 5% cobalt, up to 0.1% yttrium, up to 0.1% lanthanum, up to 0.1% cesium, up to 0.1% other rare earth metals, up to about 0.20% carbon, up to 3% silicon, about 0.05% to 0.50% nitrogen, up to 0.02% boron and the balance being iron plus impurities.
CHOI teaches a solar tower system (see 280) with a molten salt being a chloride salt (see para. 0014: “a eutectic binary mixture of MgCl.sub.2—KCl with a Mg metal additive as a corrosion inhibitor”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify REYNOLDS wherein the molten salt is a chloride salt as taught and/or suggested by CHOI, since both references teach the use of molten salts in a solar tower system, it would have been obvious to one skilled in the art to substitute one molten salt for the other to achieve the predictable result of using said molten salt for solar-thermal energy capture and subsequent use in heat transfer applications.
COUTURIER teaches a solar tower system (see 22, R1; Fig. 8) using molten salt (“…the transfer fluid is a liquid, such as liquid water, oil or molten salts.”) and further states: “The tubes 10 are also intended to withstand high temperatures and oxidation since they carry a fluid at high temperature. Preferably, the same material is chosen for the envelope and for the tubes, which simplifies manufacture. For temperatures below 700 ° C, the casing and tubes can be made of stainless steel. For higher temperatures, you can use refractory materials or nickel-based alloys. Among these materials, non-limiting examples include Inconel 600®, Inconel 800®, Inconel 617®, Haynes 230®, Haynes 120®.” Applicant’s specification states, in the ‘Summary of the Invention’ section: “We provide a solar tower system in which the heat transfer media is a molten salt at a temperature greater than 650°C and the components that carry or hold the molten salt are made from commercially available alloys made by Haynes International and sold under the designations HR-120® alloy, 230® alloy and 233TM alloy.” Therefore, COUTURIER teaches the same type of alloy as that disclosed & claimed by Applicant, namely Haynes 230® and Haynes 120®.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify REYNOLDS wherein at least one of the absorption tubes, the storage tank and the heat exchanger being made of an alloy that contains in weight percent 25% to 45% nickel, 12% to 32% chromium, 0.1% to 2.0% columbiurm, up to 4.0% tantalum, up to 1.0% vanadium, up to 2.0% manganese, up to 1.0% aluminum, up to 5% molybdenum, up to 5% tungsten, up to 0.2% titanium, up to 2% zirconium, up to 5% cobalt, up to 0.1% yttrium, up to 0.1% lanthanum, up to 0.1% cesium, up to 0.1% other rare earth metals, up to about 0.20% carbon, up to 3% silicon, about 0.05% to 0.50% nitrogen, up to 0.02% boron and the balance being iron plus impurities as taught and/or suggested by COUTURIER, since such an alloy would be capable of withstanding the high temperatures and oxidation experienced during operation of said solar tower system.  
Regarding Claims 2-3, REYNOLDS in view of CHOI and COUTURIER discloses the claim limitations. COUTURIER teaches a solar tower system (see 22, R1; Fig. 8) using molten salt (“…the transfer fluid is a liquid, such as liquid water, oil or molten salts.”) and further states: “The tubes 10 are also intended to withstand high temperatures and oxidation since they carry a fluid at high temperature. Preferably, the same material is chosen for the envelope and for the tubes, which simplifies manufacture. For temperatures below 700 ° C, the casing and tubes can be made of stainless steel. For higher temperatures, you can use refractory materials or nickel-based alloys. Among these materials, non-limiting examples include Inconel 600®, Inconel 800®, Inconel 617®, Haynes 230®, Haynes 120®.” Applicant’s specification states, in the ‘Summary of the Invention’ section: “We provide a solar tower system in which the heat transfer media is a molten salt at a temperature greater than 650°C and the components that carry or hold the molten salt are made from commercially available alloys made by Haynes International and sold under the designations HR-120* alloy, 230* alloy and 233m alloy.” Therefore, COUTURIER teaches the same type of alloy as that disclosed & claimed by Applicant, namely Haynes 230® and Haynes 120®.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify REYNOLDS wherein at least one of the absorption tubes, the storage tank and the heat exchanger being made of an alloy that contains in weight percent 30% to 42% nickel, 20% to 32% chromium, at least one of 0.2% to 1.0% columbium, 0.2% to 4.0% tantalum, and 0.05% to 1.0% vanadium, up to 0.2% carbon, about 0.05% to 0.50% nitrogen, 0.001% to 0.02% boron, up to 0.2% titanium and the balance being iron plus impurities; or wherein at least one of the absorption tubes, the storage tank and the heat exchanger is made of an alloy that contains in weight percent about 37% nickel, about 25% chromium, about 3% cobalt, about 1% molybdenum, about 0.5% tungsten, about 0.7% columbium, about 0.7% manganese, about 0.6% silicon, about 0.2% nitrogen, about 0.1% aluminum, about 0.05% carbon, about 0.004% boron and the balance being iron plus impurities as taught and/or suggested by COUTURIER, since such an alloy would be capable of withstanding the high temperatures and oxidation experienced during operation of said solar tower system.
Regarding Claim 5, REYNOLDS in view of CHOI and COUTURIER discloses wherein absorption tubes, a storage tank and a heat exchanger contain a molten salt heat transfer media having a temperature greater than 650°C (see the discussion of Claim 1 above) and at least one of the absorption tubes, the storage tank and the heat exchanger have a corrosion rate < 60 µm at 850°C in molten chloride salts without inhibitors (COUTURIER teaches the same type of alloy as that disclosed & claimed by Applicant, namely Haynes 230® and Haynes 120® wherein at least Haynes 120® exhibits the claimed corrosion rate).
Regarding Claim 6, REYNOLDS in view of CHOI and COUTURIER discloses all of the claim limitations. CHOI teaches a molten chloride salt with Mg as inhibitor (see para. 0014: “a eutectic binary mixture of MgCl.sub.2—KCl with a Mg metal additive as a corrosion inhibitor”). COUTURIER teaches the same type of alloy as that disclosed & claimed by Applicant, namely Haynes 230®, Haynes 120® wherein at least Haynes 120® exhibits the claimed corrosion rate. Therefore, REYNOLDS in view of CHOI and COUTURIER discloses wherein the alloy (i.e. Haynes 120®) has corrosion rate < 60 µm at 850°C in molten chloride salts with Mg as inhibitor. 
Regarding Claims 8-9 and 11-12, REYNOLDS in view of CHOI and COUTURIER discloses the claim limitations as is evident from the discussion of Claims 1-3 and 5-6 above. In the interest of brevity, the claim limitations and the obviousness rationale for combining the references, already discussed above, will not be repeated here.
Regarding Claims 10 and 13, REYNOLDS in view of CHOI and COUTURIER further discloses wherein the molten salt heat transfer media has a temperature greater than 800°C (see REYNOLDS, para. 0085: “For example the range of temperature T may be 400-800 °C or 450-900 °C. Thus, the temperature T is not limited to a single temperature and may represent a range of operational temperatures.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify REYNOLDS in view of CHOI and COUTURIER wherein the molten salt heat transfer media has a temperature greater than 800°C, since REYNOLDS states that the temperature T is not limited to a single temperature and may represent a range of operational temperatures, for example 450-900 °C. Furthermore, higher molten salt heat transfer media temperature would provide greater heat transfer or heating potential for various productive uses such as steam generation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over REYNOLDS in view of CHOI and COUTURIER as applied to claim 5 above, and further in view of SCOTT (GB 2543084 A).
Regarding Claim 7, REYNOLDS in view of CHOI and COUTURIER discloses the claim limitations except for using Mg instead of Zr as the inhibitor. 
SCOTT teaches the addition of small amounts of zirconium difluoride to molten halide salt mixtures provides remarkably high efficacy in preventing corrosion of metals (see at least the Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify REYNOLDS in view of CHOI and COUTURIER to use Zr instead of Mg as the corrosion inhibitor as taught and/or suggested by SCOTT, since the addition of Zr to the molten salt provides remarkably high efficacy in preventing corrosion of metals thereby enhancing the operational longevity of metal alloy elements of said solar tower system.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image2.png
    470
    494
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    525
    527
    media_image3.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799